Order entered June 16, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00374-CV

                         NICOLE HARRIS, Appellant

                                       V.

         LELAND BROWN AND FOSSIL GROUP, INC., Appellees

              On Appeal from the 429th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 429-00630-2020

                                    ORDER

      Appellant appeals the trial court’s April 21, 2021 order granting appellee

Fossil Group, Inc.’s motion for summary judgment.          Before the Court is

appellant’s June 4, 2021 motion to abate this appeal so that she may obtain a

severance order to render the appealed order final. Appellee Fossil Group, Inc.

filed a response opposing the motion and a separate motion to dismiss the appeal

of the interlocutory order for want of jurisdiction. We GRANT the motion to

abate to allow appellant an opportunity to obtain a severance order.   Should the
trial court sign a severance order, appellant shall have a supplemental clerk’s

record filed with the order. We SUSPEND the current deadline for the clerk’s and

reporter’s records.

      The Court will take no action on appellee’s motion to dismiss at this time.

      We DIRECT the Clerk of this Court to send a copy of this order to Lynne

Finley, Collin County District Clerk; Cindy Bardwell, Official Court Reporter for

the 429th Judicial District Court; and, all parties.

      We ABATE the appeal for THIRTY DAYS. The appeal will be reinstated

in thirty days or when any supplemental clerk’s record is filed containing a

severance order, whichever occurs sooner.

                                               /s/     KEN MOLBERG
                                                       JUSTICE